Taft, C. J.
Pursuant to an investigation by the Public Utilities Commission, that commissi on made an order finding that the service rendered by the appellant telephone company is inadequate in certain respects and ordered the telephone company to render service that will meet standards in some respects higher than those prescribed by an administrative order theretofore made by the commission pursuant to Section 4905.231, Revised Code, which reads:
“The Public Utilities Commission may make such investigations as it deems necessary and ascertain and prescribe reasonable standards of telephone service. Such standards shall be minimum requirements for the furnishing of adequate telephone service.”-
The question to be determined is whether the commission may require a telephone utility to provide standards for its telephone service higher than those standards prescribed by the commission pursuant to the foregoing statute as the minimum requirements for the furnishing of adequate telephone service by telephone utilities generally. In our opinion the words of the statute indicate that it may. The statute expressly states that the standards prescribed are to be “minimum requirements for the furnishing of adequate telephone service.” A utility that meets the standards set forth in an order made pursuant to that statute is rendering a minimum grade of service. Neither the statute nor the order which the commission made pursuant to it purports to state that a utility will be providing adequate telephone service if it meets those minimum requirements.
The order appealed from being neither unlawful nor unreasonable is affirmed.

Order affirmed.

Zimmerman, Matthias, O’Neill, Griffith, Herbert and France, JJ., concur.
France, J.,
of the Seventh Appellate District, sitting by designation in the place and stead of Gibson, J.